For the reasons expressed in the foregoing opinion of Vice-Chancellor Stein, the decree appealed from will be affirmed, with the following modification, to wit: the defendants should be held liable to the complainant in the sum of $9,600 with simple interest only, to be computed from May 24th, 1933, to the date of payment rather than with interest thereon from said date to be computed by annual rests, as provided in said decree.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 13.
For reversal — None. *Page 299